             Case
             Case 1:18-cv-08299-JPC-GWG
                  1:18-cv-08299-VM-GWG Document
                                        Document 40
                                                 41 Filed
                                                    Filed 09/25/20
                                                          09/30/20 Page
                                                                   Page 11 of
                                                                           of 11

                                  NEW YORK CITY HOUSING AUTHORITY
                                  LAW DEPARTMENT
                                  90 CHURCH STREET$ NEW YORK, NY 10007
    NEW YORK CITY
                                  http:/nyc.gov/nycha
   HOUSING
  AUTHORITY

                                                                                                                       9/30/2020
 GREGORY P. RUSS
 Chair & CEO
 LISA BOVA-HIATT
 EVP of Legal Affairs and General Counsel


                                                          WRITER’S DIRECT LINE
                                                              (212) 776-5259
                                                                                                 September 25, 2020

Via ECF
The Honorable Judge Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street, Suite 1610
New York, New York, 10007

         Re:        Parris v. New York City Housing Authority and Darrell Laval
                    No. 18-CV-8299 (VM)(GWG)
Dear Judge Marrero:

       I am counsel for Defendants New York City Housing Authority and Darrell Laval
(“Defendants”) in the above-referenced matter.

        The parties jointly and respectfully request an adjournment of the October 2, 2020 Case
Management Conference. This is the parties’ first request for this adjournment. On September 24,
2020, Magistrate Judge Gorenstein granted the parties’ joint request for an adjournment of the
September 25, 2020 fact discovery and October 23 and November 20, 2020 expert discovery deadlines.
See docket entry no. 39. The fact discovery deadline is now December 17, 2020, Plaintiff’s expert
discovery deadline is January 14, 2021, and Defendants’ expert discovery deadline is February 11, 2021.
See id.

       Accordingly, the parties respectfully request that the Court adjourn the Case Management
Conference to a date after December 17, 2020.


                                                                               Respectfully submitted,

                                                                               /s/ Jane E. Lippman
                                                                  The request is granted. The October 2,
                                                                  2020 Case Management Conference is
cc: Marcel Florestal, Esq. (via ECF)                              hereby adjourned until December 21, 2020
                                                                  at 10:00 a.m.


                                                                     9/30/2020


         Lisa Bova-Hiatt, EVP of Legal Affairs and General Counsel $Law Department $Telephone (212) 776-5182 $Fax (212) 776-5009
